DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5,7,9-15,17-20,22-26,28,29,31-33,35-38 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Howarah (registration number 72012) on 12/17/2021.

			Claims
The claims have been replaced with claims below:

1.	(Currently Amended) A method of wireless communication performed by a user equipment (UE), comprising:
transmitting, by the UE, a first transmission, wherein the first transmission includes information identifying a window selected based at least in part on another window of another UE of one or more other UEs performing a second transmission in the another window, satisfying a proximity threshold, and wherein the UE is to transmit at least part of a third transmission in the window; and
transmitting, by the UE, at least part of the third transmission in the window, wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other UEs

2.	(Canceled) 

3.	(Previously Presented) The method of claim 1, wherein the information identifying the window identifies a length of a frame that is to include the window, or 
wherein the information identifying the window identifies a frequency associated with the window and a time associated with the window. 

4.	(Currently Amended) The method of claim 1, wherein the third transmission is based at least in part on a contention procedure performed by the UE in the window, or wherein the third transmission occupies less than all of the window. 
5.	(Previously Presented) The method of claim 4, wherein the UE is associated with a higher listen-before-talk (LBT) priority or a higher contention priority in the window than another UE of the one or more other UEs. 

6.	(Canceled Herein) 

7.	(Original) The method of claim 1, wherein a size or a location of the window is based at least in part on one or more of a traffic pattern associated with the UE or a latency parameter associated with the UE. 

8.	(Canceled Herein) 

9.	(Currently Amended) The method of claim 1, wherein the information identifying the window explicitly indicates the particular resources for the third transmission. 

10.	(Currently Amended) The method of claim 1, wherein a size of the window is based at least in part on a packet size of the third transmission. 

11.	(Original) The method of claim 1, wherein the window is semi-persistently scheduled based at least in part on the information identifying the window. 

12.	(Original) The method of claim 11, wherein the information identifying the window includes one or more bits identifying a repetition scheme or periodicity for the window. 
13.	(Previously Presented) The method of claim 1, wherein the first transmission comprises a control channel and a data channel transmission.

14.	(Previously Presented) The method of claim 1, wherein the first transmission comprises a control channel only transmission.

15.	(Currently Amended) The method of claim 1, wherein the third transmission is transmitted using at least two non-contiguous resources of the particular resources. 

16.	(Canceled) 

17.	(Previously Presented) The method of claim 1, wherein the particular resources are selected based at least in part on a past window. 

18.	(Previously Presented) The method of claim 1, wherein the particular resources are not occupied by the transmission associated with the one or more other UEs. 

19.	(Previously Presented) The method of claim 1, wherein the particular resources are selected based at least in part on proximity of the one or more other UEs. 

20.	(Currently Amended) The method of claim 1, wherein the third transmission comprises one of:
a retransmission of the first transmission, or 
a new transmission different from the first transmission. 

21.	(Canceled Herein) 

22.	(Currently Amended) A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors 
transmit a first transmission, wherein the first transmission includes information identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window, satisfying a proximity threshold, and wherein the UE is to transmit at least part of a third transmission in the window; and
transmit at least part of the third transmission in the window, wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other UEs

23.	(Original) The UE of claim 22, wherein a size or a location of the window is based at least in part on one or more of a traffic pattern associated with the UE or a latency parameter associated with the UE.

24.	(Currently Amended) The UE of claim 22, wherein the information identifying the window explicitly indicates the particular resources for the third transmission.

25.	(Currently Amended) The UE of claim 22, wherein a size of the window is based at least in part on a packet size of the third transmission.

26.	(Original) The UE of claim 22, wherein the window is semi-persistently scheduled based at least in part on the information identifying the window.

27.	(Canceled) 

28.	(Currently Amended) A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to:
transmit a first transmission, wherein the first transmission includes information identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window, satisfying a proximity threshold, and wherein the UE is to transmit at least part of a third transmission in the window; and
transmit at least part of the third transmission in the window, wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other UEs

29.	(Currently Amended) An apparatus for wireless communication, comprising:
means for transmitting a first transmission, wherein the first transmission includes information identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window, satisfying a proximity threshold, and wherein the apparatus is to transmit at least part of a third transmission in the window; and
means for transmitting at least part of the third transmission in the window, wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other apparatuses

30.	(Canceled) 

31.	(Currently Amended) The method of claim 1, wherein the information identifying the window indicates whether the third transmission is for traffic that is periodic, periodic with jitter, or aperiodic.

32.	(Previously Presented) The UE of claim 22, wherein the first transmission comprises a control channel and a data channel transmission.

33.	(Previously Presented) The UE of claim 22, wherein the first transmission comprises a control channel only transmission.

34.	(Canceled Herein) 

35.	(Previously Presented) The method of claim 1, wherein the particular resources are selected based at least in part on a past transmission by the one or more other UEs. 

36.	(Currently Amended) The UE of claim 22, wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on the priority levels of the other UE

37.	(New) 	The non-transitory computer-readable medium of claim 28, wherein the information identifying the window explicitly indicates the particular resources for the second transmission.

38.	(New) The apparatus of claim 29, wherein the information identifying the window explicitly indicates the particular resources for the second transmission.

Allowable Subject Matter
Claims 1, 3-5,7,9-15,17-20,22-26,28,29,31-33,35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Prior art fails to teach the combination of “identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window and satisfying a proximity threshold….wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other UEs” in addition to other limitations of claim 1. 

Regarding claim 22, Prior art fails to teach the combination of “identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window and satisfying a proximity threshold….wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other UEs” in addition to other limitations of claim 22. 

Regarding claim 28, Prior art fails to teach the combination of “identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window and satisfying a proximity threshold….wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other UEs” in addition to other limitations of claim 28. 

Regarding claim 29, Prior art fails to teach the combination of “identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window and satisfying a proximity threshold….wherein the third transmission is transmitted using particular resources that are selected not to overlap preemptive resources based at least in part on one or more priority levels of the one or more other apparatuses” in addition to other limitations of claim 29. 
Claims 3-5,7,9-15,17-20,23-26 ,31-33,35-38 are allowed as being dependent on claim 1 or 22 or 28 or 29.

The closest prior art Wei (US 2019/082359 A1) teaches group forming of UEs within certain proximity and one UE in the group having a high priority however it doesn’t teach identifying a window selected based at least in part on another window of another UE of one or more other UEs, performing a second transmission in the another window and satisfying a proximity threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416